UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-31826 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware 42-1406317 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 7700 Forsyth Boulevard St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314) 725-4477 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). T Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filerT Accelerated filer£ Non-accelerated filer£ (do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT As of October 15, 2010, the registrant had 51,724,423 shares of common stock outstanding. CENTENE CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 (unaudited) 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 2 Consolidated Statement of Stockholders’ Equity as of September 30, 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 4 Notes to the Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II Other Information Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 26 Signatures 27 Table of Contents CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS All statements, other than statements of current or historical fact, contained in this filing are forward-looking statements.We have attempted to identify these statements by terminology including “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “seek,” “target,” “goal,” “may,” “will,” “should,” “can,” “continue” and other similar words or expressions in connection with, among other things, any discussion of future operating or financial performance.In particular, these statements include statements about our market opportunity, our growth strategy, competition, expected activities and future acquisitions, investments and the adequacy of our available cash resources.These statements may be found in the various sections of this filing, including those entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and Part II, Item 1A.“Risk Factors.”Readers are cautioned that matters subject to forward-looking statements involve known and unknown risks and uncertainties, including economic, regulatory, competitive and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions. All forward-looking statements included in this filing are based on information available to us on the date of this filing and we undertake no obligation to update or revise the forward-looking statements included in this filing, whether as a result of new information, future events or otherwise, afterthe date of this filing.Actual results may differ from projections or estimates due to a variety of important factors, including: · our ability to accurately predict and effectively manage health benefits and other operating expenses; · competition; · changes in healthcare practices; · changes in federal or state laws or regulations, including the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act and any regulations enacted thereunder; · inflation; · provider contract changes; · new technologies; · reduction in provider payments by governmental payors; · major epidemics; · disasters and numerous other factors affecting the delivery and cost of healthcare; · the expiration, cancellation or suspension of our Medicaid managed care contracts by state governments; · availability of debt and equity financing, on terms that are favorable to us; and · general economic and market conditions. Table of Contents PART I FINANCIAL INFORMATION ITEM 1. Financial Statements. CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents of continuing operations, including $5,389 and $8,667, respectively, from consolidated variable interest entities $ $ Cash and cash equivalents of discontinued operations Total cash and cash equivalents Premium and related receivables, net of allowance for uncollectible accounts of $1,336 and $1,338, respectively, including $3,208 and $11,313, respectively, from consolidated variable interest entities Short-term investments, at fair value (amortized cost $30,667 and $39,230, respectively) Other current assets, including $2,023 and $4,507, respectively, from consolidated variable interest entities Current assets of discontinued operations other than cash Total current assets Long-term investments, at fair value (amortized cost $463,877 and $514,256, respectively) Restricted deposits, at fair value (amortized cost $20,527 and $20,048, respectively) Property, software and equipment, net of accumulated depreciation of $127,969 and $103,883, respectively, including $138,008 and $89,219, respectively, from consolidated variable interest entities Goodwill Intangible assets, net Other long-term assets, including $2,806 and $30, respectively, from consolidated variable interest entities Long-term assets of discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims liability $ $ Accounts payable and accrued expenses, including $20,926 and $14,020, respectively, from consolidated variable interest entities Unearned revenue Current portion of long-term debt Current liabilities of discontinued operations Total current liabilities Long-term debt Other long-term liabilities Long-term liabilities of discontinued operations Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.001 par value; authorized 100,000,000 shares; 51,716,723 issued and 49,265,875 outstanding at September 30, 2010, and 45,593,383 shares issued and 43,179,373 shares outstanding at December31, 2009 52 46 Additional paid-in capital Accumulated other comprehensive income: Net unrealized gain on investments, net of tax Retained earnings Treasury stock, at cost (2,450,848 and 2,414,010 shares, respectively) ) ) Total Centene Corporation stockholders’ equity Noncontrolling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 1 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Premium $ Service Premium and service revenues Premium tax Total revenues Expenses: Medical costs Cost of services General and administrative expenses Premium tax Total operating expenses Earnings from operations Other income (expense): Investment and other income Interest expense ) Earnings from continuing operations, before income tax expense Income tax expense Earnings from continuing operations, net of income tax expense Discontinued operations, net of income tax expense (benefit) of $26, $(792), $4,376 and $(1,148), respectively ) ) Net earnings Noncontrolling interest Net earnings attributable to Centene Corporation $ Amounts attributable to Centene Corporation common stockholders: Earnings from continuing operations, net of income tax expense $ Discontinued operations, net of income tax expense (benefit) ) ) Net earnings $ Net earnings (loss) per common share attributable to Centene Corporation: Basic: Continuing operations $ Discontinued operations — ) ) Earnings per common share $ Diluted: Continuing operations $ Discontinued operations — ) ) Earnings per common share $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes to the consolidated financial statements are an integral part of these statements. 2 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands, except share data) (Unaudited) Nine Months Ended September 30, 2010 ­ Centene Stockholders’ Equity Common Stock Treasury Stock $.001 Par Value Shares Amt Additional Paid-in Capital Accumulated Other Comprehensive Income Retained Earnings $.001 Par Value Shares Amt Non controlling Interest Total Balance, December 31, 2009 $ 46 $ Consolidation of Syncare LLC — ) Comprehensive Earnings: Net earnings — Change in unrealized investment gain, net of $1,261 tax — Total comprehensive earnings Common stock issued for stock offering 6 — Common stock issued for employee benefit plans — Common stock repurchases — ) Issuance of stock warrants — Stock compensation expense — Excess tax benefits from stock compensation — Distributions to noncontrolling interest — ) Balance, September 30, 2010 $ 52 $ The accompanying notes to the consolidated financial statements are an integral part of this statement. 3 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash (used in) provided by operating activities: Depreciation and amortization Stock compensation expense (Gain) loss on sale of investments, net (6,331 ) (Gain) on sale of UHP (8,201 ) ― Impairment of investment ― Deferred income taxes Changes in assets and liabilities: Premium and related receivables (68,125 ) (381 ) Other current assets (2,932 ) (2,595 ) Other assets (990 ) (593 ) Medical claims liabilities (29,304 ) Unearned revenue (38,708 ) Accounts payable and accrued expenses (3,174 ) (17,656 ) Other operating activities (1,267 ) Net cash (used in) provided by operating activities (25,693 ) Cash flows from investing activities: Capital expenditures (91,960 ) (42,696 ) Purchases of investments (382,730 ) (647,086 ) Proceeds from asset sales ― Sales and maturities of investments Investments in acquisitions, net of cash acquired (26,847 ) (31,533 ) Net cash used in investing activities (35,989 ) (174,675 ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from borrowings Proceeds from stock offering ― Payment of long-term debt (97,467 ) (456,059 ) Distributions (to) from noncontrolling interest (7,387 ) Excess tax benefits from stock compensation 43 Common stock repurchases (714 ) (5,539 ) Debt issuance costs ― (405 ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents (6,086 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental disclosure of non-cash investing and financing activities: Contribution from noncontrolling interest $ $ Capital expenditures $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share data) (Unaudited) 1. Basis of Presentation The accompanying interim financial statements have been prepared under the presumption that users of the interim financial information have either read or have access to the audited financial statements for the fiscal year ended December 31, 2009 filed on Form 10-K on February 22, 2010.The unaudited interim financial statements herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the December 31, 2009 audited financial statements, have been omitted from these interim financial statements where appropriate.In the opinion of management, these financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are necessary for a fair presentation of the results of the interim periods presented. Certain 2009 amounts in the consolidated financial statements have been reclassified to conform to the 2010 presentation. These reclassifications have no effect on net earnings or stockholders’ equity as previously reported. 2. Recent Accounting Pronouncements In June2009, new guidance was issued related to the consolidation of variable interest entities to require an analysis to determine whether a variable interest gives the Company a controlling financial interest in a variable interest entity. This guidance requires an ongoing reassessment and eliminates the quantitative approach previously required for determining whether an entity is the primary beneficiary. This guidance was effective for fiscal years beginning after November 15, 2009, and early adoption was prohibited.The adoption of this guidance did not have an impact on the consolidated financial statements and related disclosures. The Companyhas determined that all other recently issued accounting guidance will not have a material impact on its consolidated financial position, results of operations and cash flows, or do not apply to its operations. 3. Discontinued Operations: University Health Plans, Inc. In March 2010, the Company completed the sale of certain assets of the New Jersey health plan, University Health Plans, Inc., or UHP, and recorded a pre-tax gain of $8,201.Goodwill and intangible assets associated with the New Jersey operations disposed of as a part of the sale were $3,720.The assets, liabilities and results of operations of UHP were classified as discontinued operations for all periods presented beginning in December 2008 and were previously reported in the Medicaid Managed Care segment.The total revenue associated with UHP included in results from discontinued operations was zero and $37,170 for the three months ended September 30, 2010 and 2009, respectively.The total revenue associated with UHP included in results from discontinued operations was $21,993 and $109,256 for the nine months ended September 30, 2010 and 2009, respectively.UHP had statutory capital of approximately $7,000 at September 30, 2010, which will be transferred to unregulated cash upon receiving regulatory approval. During the three and nine months ending September 30, 2010, the Company incurred additional exit costs related to lease termination costs and employee retention programs and made related payments.In total, the Company has incurred exit costs totaling $5,032.The change in the exit cost liability for UHP is summarized as follows: Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Employee Benefits Lease Termination Total Employee Benefits Lease Termination Total Beginning Balance $ Incurred/(Adjustments) Paid ) — ) Ending Balance $ 4. Acquisitions In June 2010, the Company acquired certain assets of Carolina Crescent Health Plan, South Carolina’s largest non-profit Medicaid managed care organization for $17,993 in total consideration.The Company recorded an initial allocation of value that resulted in goodwill of $14,394 and other identifiable intangible assets of $3,599.The Companyallocated the total consideration to assets acquired and liabilities assumed based onits initial estimates of fair value using methodologies and assumptions thatit believed were reasonable.During the quarter ended September 30, 2010,the Companyadjusted the allocation of the total consideration to identifiable assets and liabilities whichincreased goodwill to $16,403 and decreased other identifiable intangible assets to $1,590.The acquisition is recorded in the Medicaid Managed Care segment. In July 2010, the Company acquired certain assets of NovaSys Health, LLC, a leading third party administrator in Arkansas and paid $4,330 in cash.The Company performed an initial allocation of fair value that resulted in goodwill of $1,444 and other identifiable intangible assets of $3,050 that were recorded in the Specialty Services segment. 5. Variable Interest Entities Centene Center, LLC In June 2009, the Company executed an agreement as a 50% joint venture partner in a real estate development entity, Centene Center, LLC, or Centene Center, associated with the construction of a real estate development to include the Company’s corporate headquarters.Centene Center is a variable interest entity, or VIE, and the Company concluded it was the primary beneficiary.Accordingly, the Company’s consolidated financial statements include the accounts of Centene Center.During the third quarter of 2010, the real estate development was put in service and began generating income and expense recorded as general and administrative expense on the Company’s consolidated statement of operations. As part of financing the real estate development, Centene Center executed a $95,000 construction loan due June 1, 2011, which may be extended for two additional one year terms.The Company and its development partner have guaranteed up to $65,000 each associated with this construction loan until substantial completion of the real estate development when the guarantee is reduced to 50% of the outstanding loan balance.As of September 30, 2010, the development was substantially complete and $73,371 was outstanding under this loan.Centene Center has capitalized $1,089 of interest in 2010. Access Health Solutions, LLC The Company maintains a 49% ownership interest in Access Health Solutions, LLC, or Access,a Medicaid managed care entity in Florida.The Company also has rights to acquire the remaining assets and ownership interests in Access.As a result of these rights, the Company determined that Access is a VIE and the Company is the primary beneficiary.The Company records its investment in Access as a consolidated subsidiary in its financial statements. Syncare, LLC During the first quarter of 2010, one of the Company’s employees became the owner of Syncare, LLC, or Syncare, a disease management company providing services to private and public insurers.Additionally, the Company is a guarantor on a $300 loan that was utilized to purchase the business and is a guarantor of Syncare’s $100 business loan.As a result, the Company determined that Syncare, LLC is a VIE and the Company is the primary beneficiary.The Company has presented Syncare as a consolidated entity effective February 1, 2010. 5 Table of Contents Summary The carrying amounts of the consolidated assets and liabilities related to the Company’s interests in Centene Center, Access and Syncare, are as follows: September 30, December 31, Cash and cash equivalents $ $ Premium and related receivables Other current assets Property, software and equipment, net Other long-term assets 30 Accounts payable and accrued expenses $ $ Long-term debt The assets of each VIE can only be used to settle obligations of each respective VIE.With respect to the long-term debt balances, creditors have recourse to the Company only through the guarantees discussed above. 6. Investments and Restricted Deposits Short-term and long-term investments and restricted deposits by investment type consist of the following: September 30, 2010 December 31, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Treasury securities $ $ $
